8V/-/T
                                ELECTRONIC RECORD




COA #      01-14-00955-CR                        OFFENSE:        19.03 (Capital Murder)

           Randy Allen Segura v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    177th District Court


DATE: 06/30/2015                   Publish: NO   TC CASE #:      1383638




                         IN THE COURT OF CRIMINAL APPEALS


          Randy Allen Segura v. The State of
STYLE:    Texas                                       CCA#:
                                                                       1*M5
        APJ>£L/AM-r\^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:     Q<i \tLlf€Ujr                               SIGNED:                           PC:_

JUDGE:     @,JU UaJjl***-                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD